Citation Nr: 0606889	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  92-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Whether there was clear and unmistakable error in a May 
1986 administrative determination regarding the character of 
the veteran's discharge from service for the period from 
September 30, 1957, to January 14, 1960.

2. Whether new and material evidence has been presented to 
reopen the claim, regarding the character of the veteran's 
discharge from service for the period from September 30, 
1957, to January 14, 1960.

3. Entitlement to service connection for a psychiatric 
disorder.

REPRESENTATION

Veteran represented by:	Christopher A. Cole, Attorney

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
30, 1954, to September 29, 1957.  He had an additional period 
of service from September 30, 1957, to January 14, 1960, and 
it is the character of the veteran's discharge from the 
second period of service that is at issue.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1992 rating decision, denying service 
connection for a psychiatric disorder; a September 1996 
rating decision, denying the application to reopen the issue 
of the character of discharge from service for the period 
from September 30, 1957, to January 14, 1960; and a January 
2003 rating decision, denying the claim of clear and 
unmistakable error in a May 1986 administrative determination 
regarding the character of the veteran's discharge from 
service for the period from September 30, 1957, to January 
14, 1960. 

In March 1993 and August 2003, the veteran appeared at 
hearings before the Board.  Transcripts of the hearings are 
in the record.  Both the Veterans Law Judge, who conducted 
the hearing in March 1993, and the Acting Veterans Law Judge, 
who conducted the hearing in August 2003, are participating 
in making the final determination of the claims.  38 U.S.C.A. 
§ 7107(c).  And in accordance with 38 U.S.C.A. § 7102, the 
case is assigned to a panel of three members that includes 
the two members, who have conducted the hearings. 

Procedural History 

When the appeal was initially before the Board in June 1993, 
it was remanded to the RO for further evidentiary development 
to include requests for additional service medical and 
personnel records and private medical records and for a VA 
psychiatric examination.  

After the remand, the Board, in an August 1997 decision, 
denied the application to reopen the issue of the character 
of the veteran's discharge and denied service connection for 
a psychiatric disorder.  In September 1997, the Board denied 
the veteran's motion for reconsideration. 

The veteran through counsel appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a decision in March 2000, the Court affirmed the 
Board's decision.  On appeal of the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), the Federal Circuit granted the Secretary 
of VA's motion to vacate the decision of the Court and remand 
the case to the Court for further proceedings.  

In March 2000 , the Court withdrew its March 2000 decision 
and vacated the Board's decision of August 1997 and remanded 
the case for readjudiction in light of the Federal Circuit's 
opinion in D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) 
(holding that the new and material evidence standard of 
38 U.S.C.A. § 5108 applies to the reopening of claims that 
were disallowed for any reason), as well as the enactment of 
the Veterans Claims Assistance Act of 2000.

In February 2002, in implementing the Court's order, the 
Board remand the case to the RO for readjudication of the 
issues.  In the remand, the Board referred to the RO for 
adjudication the claim of clear and unmistakable error in the 
May 1986 administrative decision, regarding the character of 
the veteran's discharge, which was raised by the veteran 
through counsel in the Reply Brief of June 1999 in 
proceedings before the Court.  The RO notified the veteran of 
the VCAA in June 2002.  The new and material claim and the 
claim of service connection were readjudicated by the RO in 
January 2003 as was the claim of clear and unmistakable 
error.  

After the 2002 remand, the Board remanded the case to the RO 
in August 2004 for the issuance of a statement of the case on 
the claim of clear and unmistakable error, which was 
accomplished in November 2004.  Appellate review of the 
remaining issues was deferred because the issues were 
inextricably intertwined with the claim of clear and 
unmistakable error.  After the issuance of the statement of 
the case, the veteran perfected the appeal of the claim of 
clear and unmistakable error by timely 
filing a substantive appeal. 

In the August 2004 remand, the issue of service connection 
for a psychiatric 
disorder was framed as a claim to reopen, which it is not.  
The issue as framed on the first page of this decision 
reflects the proper procedural status of the claim and the 
veteran has not been prejudiced by the previous incorrect 
framing of the issue. 

As the RO complied with the Board's remand directives of June 
1993, February 2002, and August 2004, no further action to 
ensure compliance is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

And in this decision in compliance with the Court's Order of 
March 2001, the Board addresses the new and material evidence 
standard of 38 U.S.C.A. § 5108 in the claim to reopen and the 
Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1. In a May 1986 administrative decision, the RO determined 
that the character of the veteran's discharge from service 
for the period from September 30, 1957, to January 14, 1960, 
was a bar to payment of VA benefits; the administrative 
decision did not involve an error of fact or law that was 
outcome determinative.

2. In an unappealed May 1986 administrative decision, the RO 
determined that the character of the veteran discharge from 
September 30, 1957, to January 14, 1960, term of service was 
a bar to VA benefits.

3. The additional evidence presented since the May 1986 
administrative decision is either redundant or cumulative or 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

4. A psychiatric disorder, a psychosis, did not have onset 
during the veteran's period of honorable service from 
September 30, 1954, to September 29, 1957; and the current 
psychosis is otherwise unrelated to the veteran's period of 
honorable service. 

5. The character of discharge for the period of service from 
September 30, 1957, to January 14, 1960, is a bar to VA 
benefits to include disability compensation for a psychiatric 
disorder. 


CONCLUSIONS OF LAW

1. The May 1986 administrative decision was not clearly and 
unmistakably erroneous in determining that the character of 
the veteran's discharge from service for the period from 
September 30, 1957, to January 14, 1960, was a bar to payment 
of VA benefits.  38 C.F.R. §§ 3.12 (1986), 3.105(a) (2005).

2. The May 1986 administrative decision which determined that 
the veteran's character of discharge from the period of 
service September 30, 1957 to January 14, 1960, was a bar to 
VA benefits became final.  38 U.S.C.A. §§ 5104, 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2005).

3. The evidence presented since the May 1986 administrative 
decision that the character of discharge from September 30, 
1957, to January 14, 1960, was a bar to VA benefits is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4. A psychiatric disorder, a psychosis, was not incurred in 
or aggravated during the veteran's period of honorable 
service from September 30, 1954, to September 29, 1957; and 
the character of discharge for the period of service from 
September 30, 1957, to January 14, 1960, is a bar to VA 
benefits for any disability that may be associated with this 
period of service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.12, 3.303 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

The VCAA, however, is not applicable to the claim of clear 
and unmistakable error.  Livesay v. Prinicipi, 15 Vet.App. 
165, 178-9 (2001). 

Duty to Notify 

As for the claim to reopen and the claim of service 
connection, under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decisions, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that on remand from the Court an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini at 120. 

As alluded to above, the initial rating decisions in 1992 and 
1996 on these claims occurred prior to the enactment of the 
VCAA in November 2000.  



In compliance with the Court's order of March 2001 and the 
Board's remand of February 2002, the RO notified the veteran 
and counsel of the VCAA by letter.  The notice included the 
type of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service or was 
made worse during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  In the supplemental 
statement of the case, dated in January 2003, the RO cited 
the current version of 38 C.F.R. § 3.156, the regulatory 
definition for new and material evidence, and 38 C.F.R. 
§ 3.159, including the provision that VA would obtain service 
records, VA records, and records of other Federal agencies 
and the request for the claimant to submit any evidence in 
his possession that pertained to a claim. 

Following the issuance of the supplemental statement of the 
case in January 2003, the veteran through counsel submitted 
additional argument in March 2003 and January 2005; he 
addressed the issues at the hearing in August 2003; and he 
submitted additional evidence in May 2004.

As for the timing of the VCAA notice, the timing did not 
affect the essential fairness of the adjudication.  As 
explained above, the veteran had the opportunity to 
participate effectively in the processing of his claims, that 
is, the opportunity to submit argument and evidence on the 
claims, which he did, and the opportunity to address the 
issues at a hearing, which he did too.  As the essential 
fairness of the adjudication of the claims has not been 
affected, the defect in the timing of VCAA notice has not 
been prejudicial to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103, 116 (2005).

As for the content of the VCAA notice as to the issue of 
service connection, the documents, read together, 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain 
evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
of Pelegrini, supra (38 C.F.R. § 3.159 notice).

On the claim to reopen, the evidence needed to substantiate 
the claim would include evidence of an affirmative defense, 
namely, evidence of insanity at the time of committing the 
offenses causing the other than honorable discharge from 
service.  In this case, the veteran through counsel has 
raised and argued the insanity defense as early as June 1999 
in the veteran's Reply Brief in proceedings before the Court.  
In addition, the veteran through counsel has continued to 
argue the insanity defense in arguments submitted in March 
2003 and January 2005 and at the hearing in August 2004.  The 
arguments evince actually knowledge of the evidence needed to 
reopen the claim, curing any defect in the first element of 
the VCAA notice, notifying the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim.  For this reason, any procedural error regarding 
VCAA notice in this context has not been prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103, 124-5 (2005). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, all identified medical 
and evidentiary records relevant to the issues on appeal have 
been requested or obtained.  The claims were remanded by the 
Board in June 1993, February 2002, and August 2004, for 
further development that has been substantially completed.  
Consequently, there are no outstanding records to obtain, and 
the duty to assist under the VCAA has been fulfilled.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Claim of Clear and Unmistakable Error 

Under 38 C.F.R. § 3.105(a), a previous determination that is 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105. 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)). 

The Law That Existed at the Time of the Prior Adjudication

At the time of the May 1986 administrative decision, the 
pertinent legal authority provided that for a former service 
member, compensation was not payable unless the period of 
service on which the claim was based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge or release under one of the 
conditions specified was a bar to the payment of benefits 
unless it was found that the person was insane at the time of 
committing the offense causing such discharge or release.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12 (1986). 

A discharge or release was considered to have been issued 
under dishonorable conditions when there was willful and 
persistent misconduct.  This included discharge under other 
than honorable conditions, if it was determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense was not, however, 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d). 

An insane person was one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved.  38 C.F.R. § 3.354(b).

The Record That Existed at the Time of the Prior Adjudication

At the time of the RO's administrative decision in May 1986, 
the record consisted of the service medical and personnel 
records, the veteran's DD Form 214, and a state hospital 
report. 

Service personnel records disclose that in April 1958 the 
veteran was convicted by a summary court martial of being 
absent without leave from March 19, 1958, to March 28, 1958 
(9 days).  He also had time lost for being absent without 
leave on June 1, 1959 (1 day); from July 7, 1959, to July 10, 
1959 (4 days); and from August 1, 1959, to September 21, 1959 
(52 days).  The total time lost due to unauthorized leave was 
66 days. 

Service medical records disclose that on September 23, 1959, 
the veteran, who was 22 years old, underwent psychiatric 
evaluation after he was returned to military custody by 
civilian authorities, who had arrested the veteran earlier in 
September 1959, for larceny of $ 400.00, while the veteran 
was absent without leave.  The diagnosis was schizophrenic 
reaction, catatonic type, manifested by autistic withdrawal, 
blunted affect, and rigidity with waxy flexibility.  The 
examiner stated that the veteran was being transferred that 
day to Walter Reed Army Hospital (WRAH) for further 
psychiatric observation, evaluation, and treatment. 

The veteran was admitted to WRAH on the 23rd of September 
1959.  According to the report of the psychiatrist, the 
veteran had been observed over a period of about 80 days from 
September to December 1959.  The veteran was described as: 
having a hostile mood with normal affect swings; thought 
content centered on disdain for his duty assignment; memory 
was unimpaired, but he openly refused to give information 
about his activities in August and September 1959, including 
his absence without leave, starting on August 1, 1959, and 
his arrest by civilian police for larceny; judgment and 
insight were impaired; and intellect was in the range of dull 
normal.  There were no delusions or ideas of reference or 
other psychotic manifestations, either clinically or on 
psychological testing.  The psychiatrist reported that in the 
opinion of the Medical Staff the veteran was not insane, he 
possessed sufficient mental capacity to know the difference 
between right and wrong, and he was considered mentally 
responsible for his acts.  Also the psychiatrist reported 
that the veteran's condition represented a basic character 
and behavior disorder.  The diagnosis was emotional 
instability reaction, replacing the diagnosis of 
schizophrenia, which was not concurred in.  It was 
recommended that the veteran be administratively separated 
from service because of emotional instability. 

Ten days after the veteran was discharged from WRAH and 
returned to the stockade, he was reevaluated for a suicidal 
gesture.  The same psychiatrist, who had previously evaluated 
the veteran at WRAH, reported that there was no reason to 
change the diagnosis as the suicidal gesture was part of the 
basic character and behavior disorder, and the veteran was 
not a suicidal risk.  There was no change in the diagnosis of 
emotional instability reaction. 

After which the veteran was notified that he was being 
recommended for discharge because of unfitness and that he 
may receive an Undesirable Discharge.  The veteran waived his 
right for a hearing before a Board of Officers. 

In January 1960, the veteran was discharged from the Army by 
reason of unfitness and an Undesirable Discharge Certificate 
was issued.  The action was primarily based upon the 
psychiatric evaluation at WRAH and the four separate periods 
of unauthorized absence during his tour of duty.  

The DD Form 214 showed that the character of the veteran's 
service from July 29, 1957, to January 14, 1960, was other 
than honorable.  

A January 1963 report from a state hospital revealed that the 
veteran was admitted in May 1961 with delusional symptoms and 
religious preoccupation, and the diagnosis was schizophrenic 
reaction, catatonic type. 

In 1985, the veteran applied for VA benefits.  In April 1986, 
the RO notified the veteran that his eligibility for VA 
benefits was contingent upon the character of his discharge 
from service, which would be reviewed.  The RO provided the 
veteran the criteria for determining the character of 
discharge, 38 C.F.R. § 3.12.  The veteran was also informed 
that he could have a service organization or attorney 
represent him, that he had a right to a hearing, and that he 
could submit evidence.  At the time, Veterans of Foreign Wars 
(VFW) submitted the veteran's authorization for release of 
information, pertaining to medical treatment in May 1961.  
Earlier the veteran submitted authorization of information, 
pertaining to medical treatment in January 1985 and in June 
1985. 

In a May 1986 administrative decision, the RO determined that 
the veteran's first period of service from September 30, 
1954, to September 29, 1957, was honorable and that he was 
eligible for VA benefits based on this period of service.  
The RO also determined that the veteran's second period of 
service from September 30, 
1957, to January 14, 1960, was bar to the payment of VA 
benefits because of willful and persistent misconduct as 
evidenced by one summary court martial, repeated unauthorized 
absences, and an arrest by civilian police.  

Analysis

The veteran alleges that the May 1986 administrative decision 
involved clear and unmistakable error because the RO relied 
on the psychiatric evaluation conducted while the veteran was 
hospitalized, which does not address the question of whether 
the veteran was insane at the time of his arrest, which 
conduct lead to his discharge.  More over, the psychiatric 
evaluation was incorrect in light of the subsequent diagnosis 
of schizophrenia a year later.  

It is also argued that the initial diagnosis of schizophrenia 
in September 1959 was more probative of the veteran's mental 
state as the diagnosis was contemporaneous with the conduct 
leading to the veteran's discharge from service, and had it 
been considered it would have changed the outcome, namely, 
that the veteran would have been found insane at the time of 
the offense leading to his discharge, applying 38 C.F.R. 
§ 3.12. 

Under the law, 38 C.F.R. § 3.12(d)(4), in effect in 1986, the 
RO determined that the veteran had exhibited willful and 
persistent misconduct during his second period of service 
from September 30, 1957, to January 14, 1960, and his 
discharge was considered to have been issued under 
dishonorable conditions.  The RO listed as evidence of 
willful and persistent misconduct, a summary court marital, 
repeated unauthorized absences, and an arrest by civilian 
police.  These facts have not been disputed, and counsel has 
properly pointed out that the veteran was not convicted of 
any crime.  

As for the remaining facts as they were known at the time, 
the service medical records contained an initial psychiatric 
evaluation of schizophrenia in September 1959 manifested by 
autistic withdrawal, blunted affect, and rigidity with waxy 
flexibility.  There was no specific finding of whether the 
veteran was insane at the time he committed the offense, 
arrest for larceny while on unauthorized leave.  
Counsel argues that since the evaluation was done more 
contemporaneous with the offense, it is more probative of the 
veteran's mental state.  The argument fails because the 
argument relies on facts not in the record, that is, that a 
diagnosis of schizophrenia equated to insanity and the 
veteran was suffering from schizophrenia at the time of the 
offense, that is, the arrest for larceny while on 
unauthorized leave.  Also, there was no relevant evidence of 
the veteran's mental state during the periods of unauthorized 
leave in March 1958, in June 1959, or in July 1959, or before 
his arrest in September 1959, as these periods of 
unauthorized leave were also cited by the RO as grounds for 
the finding of willful and persistent misconduct. 

In addition, as required under then 38 C.F.R. § 3.354, the 
determination of insanity must be based on all the evidence 
procurable relating to the period involved.  In other words, 
the second psychiatric evaluation, conducted at WRAH over a 
three month period, beginning on the same day of the first 
psychiatric evaluation was conducted, was relevant evidence.  
The record showed that after the second psychiatric 
evaluation, the diagnosis was an emotional disorder with no 
evidence of psychotic manifestations either clinically or on 
psychological testing. 

While the determination of insanity was not conducted 
contemporaneous with the periods of unauthorized absences, 
there is no other factual evidence of record that the veteran 
was insane during the periods of unauthorized absence in 1958 
and 1959.  

As for the counsel's other arguments, under 38 C.F.R. § 3.12, 
there was no provision requiring the RO to determine that the 
veteran had the intent to commit the acts that led to his 
discharge.  The regulation only provided that a discharge 
under one of the conditions that barred payment of VA 
benefits may be negated if it was found the veteran was 
insane, which had not been established based on the facts 
before the adjudicator. 

The veteran's arguments suggest that the RO misevaluated and 
misinterpreted the evidence available at the time.  A 
disagreement of how the facts were weighed or evaluated does 
not rise to the level of clear and unmistakable error.  
Damrel v. Brown, 6 Vet.App. 242, 246 (1994). 

Based on the record and the law that existed at the time of 
the May 1986 administrative decision, the correct facts, as 
they were known at the time, were before the adjudicator and 
the statutory or regulatory provisions extant at the time 
were correctly applied.  And there has not been a showing 
that there was undebatable error of the sort, which, had it 
not been made, would have manifestly changed the outcome.  

2. New and Material 
Standard of Review

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
claim that was disallowed for any reason.  D'Amico v. West, 
209 F.3d 1322 (Fed Cir. 2000).  

As the veteran's claim to reopen was received before August 
29, 2001, the regulatory definition new and material in 
effect prior to August 29, 2001, applies, and it was 
initially applied as interpreted under then existing case law 
in the September 1996 statement of the case.  Under the 
version of 38 C.F.R. § 3.156 in effect prior to August 29, 
2001, new and material means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (upholding the regulatory definition of new and 
material as the standard in determining whether evidence is 
new and material).  

In the January 2003 supplemental statement of the case, the 
RO cited to the current version of 38 C.F.R. 3.156, which was 
amended pursuant to the VCAA in August 2001, and the 
amendment was explicitly made applicable only to applications 
to reopen finally disallowed claims received by VA on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2005)).  
As the pre-August 2001 version was cited by the RO, the 
veteran has not been prejudiced by the RO's application of 
the current version of 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, the new evidence that is not likely 
to convince the Board o alter its decision can be material if 
the evidence provides a more complete picture of the 
circumstances surrounding the origin of a disability, even 
where it will not eventually convince the Board to alter its 
decision.  Elkins v. West, 12 Vet. App. 209 (1999) 

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Previously Denied Claim  

In the May 1986 administrative decision, the RO determined 
that the veteran's discharge from his second period of 
service from September 30, 1957, to January 14, 1960, was a 
bar to payment of VA benefits because of willful and 
persistent misconduct as evidenced by one summary court 
martial, repeated unauthorized absences, and an arrest by 
civilian police.  

While the file does not contain a copy of the notification of 
the adverse determination and of the right to appeal, the law 
presumes that the notice was properly mailed.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (Appellant's assertion that he 
never received the RO's decision and notice of the right to 
appeal was not clear evidence to the contrary to rebut 
presumption that notice was properly mailed.).

Given the above legal authority and in the absence of 
evidence to the contrary, the Board concludes that the 
veteran was properly notified of the adverse determination 
and of his right to appeal, and as the veteran did not appeal 
the adverse determination, it became final by operation of 
law.  38 C.F.R. § 3.104(a).  

In the January 2003 supplemental statement of the case, in 
considering the claim to reopen, the RO implicitly found the 
additional evidence new and material to reopen the claim as 
the RO explained that the additional evidence submitted was 
considered with all the other evidence previously obtained 
and decided that the period of service from September 30, 
1957, to January 14, 1960, was terminated under other than 
honorable conditions.  Even though the RO reopened the claim, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of how the RO ruled.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Evidence Previously Considered 

The evidence of record at the time of the May 1986 RO 
administrative decision was described in detail in 
conjunction with the claim of clear and unmistaklable error.  
For the purpose of determining whether the additional 
evidence is new and material, the pertinent evidence is 
summarized briefly here. 

The service personnel records disclose that the veteran had 
four periods of unauthorized absence in 1958 and 1959, 
totalling 66 days of time lost. 

Service medical records disclose that in September 1959, 
during a period of unauthorized absence, the veteran was 
returned to military custody by civilian authorities after an 
arrest for larceny.  On the initial psychiatric evaluation, 
the diagnosis was schizophrenic reaction, catatonic type, 
manifested by autistic withdrawal, blunted affect, and 
rigidity with waxy flexibility.  On hospitalization for 
further psychiatric observation, the diagnosis was changed to 
emotional instability reaction, replacing the diagnosis of 
schizophrenia.  In the opinion of the Medical Staff the 
veteran was not insane, he possessed sufficient mental 
capacity to know the difference between right and wrong, and 
he was considered mentally responsible for his acts.  On 
reevaluation after a suicidal gesture, there was no change in 
the diagnosis of emotional instability reaction. 

The veteran was subsequently discharged from the Army by 
reason of unfitness and an Undesirable Discharge Certificate 
was issued.  The action was primarily based upon the 
psychiatric evaluation at Walter Reed and the four separate 
periods of unauthorized absence during his tour of duty.  
A state hospital report revealed that the veteran was 
admitted in May 1961 with delusional symptoms and religious 
preoccupation, and the diagnosis was schizophrenic reaction, 
catatonic type. 

Evidence Submitted Since the May 1986 Administrative Decision
Analysis 

In order to reopen the claim, the additional evidence must 
relate either to the question of persistent and willful 
misconduct or evidence that the veteran was insane at the 
time he committed the offenses, causing his discharge from 
service. 

The additional evidence is summarized below. 

Item (1) consists of copies of private hospital records, 
dated in 1964, disclosing a diagnosis of schizophrenia with a 
history of hospitalization in 1959 and discharge from service 
because of a nervous condition; and treatment in 1985 for an 
acute exacerbation of schizophrenia. 

Item (2) consists of copies of VA records, disclosing a 
diagnosis of schizophrenia with a history dating to service 
(VA examinations in October 1985, September 1994, February 
1995, October 1995, February 1996); treatment for psychosis 
or manic depression with a history of mental illness 
beginning in service (1988 to 2002); and a diagnosis of 
schizophrenia with a history of psychiatric treatment and 
symptoms of auditory hallucinations and memory problems in 
1959 (1992). 

Item (3) consists of a report of VA examination in July 1996.  
After a review of the record, the examiner expressed the 
opinion that it is uncertain whether the veteran was 
suffering from a schizophrenic reaction in the service, but 
he did have some sort of difficulty while in service. 

Items (1), (2), and (3) do not pertain to the question of 
willful and persistent misconduct because it does not relate 
in anyway to the four periods of unauthorized absences in 
1958 and 1959, or to the question of whether the veteran was 
insane at the time of his periods of unauthorized absences.  
As for the history of mental illness, beginning in service, 
the hospitalization in 1959, and discharge from service 
because of a nervous condition, this evidence is cumulative. 

Item (4) consists of copies of service medical and personnel 
records, which have been previously considered, and therefore 
are not new and material. 

Item (5) consists of the veteran's testimony in March 1993 
and August 2003.  In March 1993, the veteran testified that 
he did not remember doing anything wrong during service, but 
he was told he had stolen some thing and that he had been 
gone for 45 days, which lead to his discharge from service.  
He also testified that he first experienced a psychiatric 
problem in 1958.  In August 2003, the veteran testified that 
he did not remember being arrested during service, but he did 
remember his hospitalization at Walter Reed, where he was 
told he was in trouble, which he knew nothing about.  The 
veteran denied that the periods of unauthorized absences, 
stating that the records of unauthorized absences were not 
his records. 

As for the lack of recall of the events involving his arrest 
and return to military control, this evidence by itself or in 
conjunction with evidence previously considered is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not relate to the 
other periods of unauthorized absences, which combined were 
the basis for the finding of willful and persistent 
misconduct.  To the extent that the lack of recall may be 
exculpatory, the evidence by itself or in conjunction with 
evidence previously considered is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim as the RO has previously considered and implicitly 
rejected insanity as a defense the veteran's persistent and 
willful misconduct.

To the extent the veteran denied the periods of unauthorized 
absences, stating that the records of unauthorized absences 
were not his records, the testimony is inherently incredible 
as the service medical and personnel records clearly identify 
the veteran by name.  In addition, the veteran was notified 
that he was being recommended for discharge because of 
unfitness and that he may receive an Undesirable Discharge.  
He was given the opportunity for a hearing before a Board of 
Officers and to submit a statement on his own behalf.  
Military counsel was made available to him as was his right 
to be represented by civilian counsel.  All of which he 
waived.   

As for the veteran's testimony that he first experienced a 
psychiatric problem in 1958, such a statement is beyond the 
competence of a lay person.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

For these reasons, the additional evidence received in 
conjunction with the claim to reopen is not new and material, 
and the evidence does not serve to reopen the claim regarding 
the character of the veteran's discharge from service for the 
period from September 30, 1957, to January 14, 1960.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

3. Service Connection for a Psychiatric Disorder

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
psychosis, including schizophrenia, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the administrative decision of May 1986, the RO determined 
that the veteran was eligible to VA benefits based on his 
period of military service from September 1954 to September 
29, 1957, but that the period of service from September 30, 
1957 to January 14, 1960, was under conditions which 
constituted a bar to VA benefits.  Therefore the veteran is 
not eligible for compensation for a disability incurred 
during this latter period of service.  38 C.F.R. § 3.12(a). 

The records pertaining to the veteran's honorable period of 
service are devoid of any compliant, history, or finding of a 
psychiatric illness.  After service, on VA examination in 
July 1997, after a review of the record, the examiner 
expressed the opinion that the veteran was not suffering from 
any psychiatric or psychological disturbance between 
September 30, 1954, and September 29, 1957, during his period 
of honorable service.  As this is the only medical evidence 
that addresses the onset of the veteran's psychiatric 
disorder, the preponderance of the evidence is against the 
claim of service connection.  38 U.S.C.A. § 5107(b). 


ORDER

The claim of clear and unmistakable error in a May 1986 
administrative determination regarding the character of the 
veteran's discharge from service for the period from 
September 30, 1957, to January 14, 1960, is denied.

The veteran having not submitted new and material evidence to 
reopen the claim regarding the character of his discharge 
from service for the period from September 30, 1957, to 
January 14, 1960, the appeal is denied.

Service connection for a psychiatric disorder is denied. 


____________________________	
	____________________________
       GEORGE E. GUIDO, JR.			     MARK. W. 
GREENSTREET
     Acting Veterans Law Judge			         Veterans Law 
Judge
     Board of Veterans' Appeals			     Board of 
Veterans' Appeals


____________________________
J. AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


